        Case 6:19-cv-01064-JWB-KGG Document 17 Filed 06/21/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

BRUCE LEICHTY,

                   Plaintiff,

v.                                                   Case No.: 6:19-CV-01064-JWB-KGG
BETHEL COLLEGE, MENNONITE
CHURCH USA, CITY OF NORTH
NEWTON, KANSAS, HARVEY COUNTY,
LANCASTER MENNONITE HISTORICAL
SOCIETY, JOHN THIESSEN, and JOEL
NOFZIGER,

                   Defendants.



     CLERK’S ORDER EXTENDING TIME TO ANSWER OR OTHERWISE RESPOND

         Pursuant to Local Rule 77.2(a)(2), Defendant Mennonite Church, USA requests an extension

of fourteen (14) days within which to answer or file a responsive pleading to Plaintiff’s Complaint.

The time prescribed for Defendant to file their answer is currently June 25, 2019, and has not yet

expired. Extending Defendant’s deadline by fourteen days would make Defendants’ deadline July 9,

2019, to answer or otherwise respond to Plaintiff’s Complaint.

         WHEREFORE, Defendant Mennonite Church, USA is granted an additional fourteen days

(14) days, up to and including July 9, 2019, within which to answer or otherwise respond to

Plaintiff’s Complaint.

         By order of the clerk, pursuant to Local Rule 77.2(a)(2)


                                              s/ J. Kendall, Deputy Clerk
                                              Clerk of the United States District Court
                                              for the District of Kansas




4847‐8526‐0187.1                                 1
        Case 6:19-cv-01064-JWB-KGG Document 17 Filed 06/21/19 Page 2 of 2




                                            Submitted by:

                                            /s/Alan L. Rupe
                                            Alan L. Rupe, KS # 08914
                                            Kevin E. Miller, KS #27259
                                            LEWIS BRISBOIS BISGAARD & SMITH,
                                            LLP
                                            1605 North Waterfront Parkway, Suite 150
                                            Wichita, Kansas 67206
                                            Telephone: (316) 609-7900
                                            Facsimile: (316) 462-5746
                                            alan.rupe@lewisbrisbois.com

                                            Attorneys for Mennonite Church, USA




4847‐8526‐0187.1                        2
